DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
This office action is in response to the amendment filed 03/17/2022, which amends claims 1, 10-11, and 16, and adds claim 19. Claims 1-19 are pending in the application.
	
Response to Amendment
Applicant’s amendments to the claims, filed on 03/17/2022, have been entered.
	
Response to Arguments
Applicant's arguments with respect to the rejections over Mujica-Fernaud (US 2014/0027755 A1) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
Applicant has amended independent claim 1 to require that when Y is Nar, Ar and R are aryl groups with the same number of ring atoms, however, the rejection of record is drawn to a compound wherein this condition was already satisfied.
Applicant has argued that the substituents on the compounds of Mujica-Fernaud are located on a different aromatic ring than in the Examiner’s example, however, both in the rejection and in the rejection of record, it is clearly stated that the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute any compound with a radical at any unsubstituted position and arrive at a compound that reads on the claimed invention, such as the Examiner’s example.
With respect to Applicant’s request that the double patenting rejection be held in abeyance until the prior art rejections are overcome, please see MPEP section 804 which states that only objections or requirements not necessary for consideration of the claims may be held in abeyance, and an application must not be allowed unless the required compliant terminal disclaimer is filed and/or the withdrawal of the nonstatutory double patenting rejection is made of record.
For at least these reasons, the rejections are maintained.

Claim Objections
Claim 2 is objected to under 37 CFR 1.121(c)(2) for failing to identify all changes using proper claim status identifiers and mark-up indications.
However, Applicant’s amendment to claim 2 is noted and will be considered bona fide. The amendment will be entered and treated as an adequate reply. See MPEP 714.03(A). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2014/0027755 A1).
With respect to claim 1, Mujica-Fernaud discloses a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image1.png
    99
    301
    media_image1.png
    Greyscale

In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image2.png
    470
    338
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, R is an aryl group and Ar and R are aryl groups with the same number of ring atoms.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Mujica-Fernaud teaches the compound of claim 1, and RA is a hydrogen atom.
With respect to claim 3, Mujica-Fernaud teaches the compound of claim 1, and Y is Nar, and Ar and R are a phenyl group.
With respect to claim 4, Mujica-Fernaud teaches the compound of claim 3, as discussed above. Mujica-Fernaud also teaches that Q (which is analogous to instant C-R), is CR1 (paragraph 0017), and R1 may comprise a R2 substituent (paragraph 0020). Mujica-Fernaud also teaches Y (which is analogous to instant Y) is NR0, where R0 is substituted by R2 (paragraph 0019), and that two of R2 can link to form a ring or a ring system (paragraph 0021).
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 5, Mujica-Fernaud teaches the compound of claim 1, and Z1 to Z8 are each carbon.
With respect to claim 6, Mujica-Fernaud teaches the compound of claim 1 as discussed above. Mujica-Fernaud also teaches that Y, which is analogous to instant Y, may be an oxygen atom (paragraph 0016). This would form the compound pictured below, which reads on the instant claim.

    PNG
    media_image3.png
    411
    330
    media_image3.png
    Greyscale

Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 7, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud also teaches the radical R1, which is analogous to instant RB, can be a C6 (phenyl) group (paragraph 0020, lines 1 and 16-17). This would form the compound pictured below, which reads on the instant claim.

    PNG
    media_image4.png
    403
    279
    media_image4.png
    Greyscale

Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 8, Mujica-Fernaud teaches the compound of claim 1, and R is a phenyl group.
With respect to claim 10, Mujica-Fernaud teaches the compound of claim 1, and this compound is identical to instant embodiment 36.
With respect to claim 11, Mujica-Fernaud discloses an organic electronic device (electronic device with an organic layer), which comprises an anode, a cathode, and an organic layer (paragraph 0015), and a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image1.png
    99
    301
    media_image1.png
    Greyscale

In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image2.png
    470
    338
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, R is an aryl group, and Ar and R are aryl groups with the same number of ring atoms.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 12, Mujica-Fernaud teaches the OLED of claim 11, and the organic compound is suitable for use as a host (matrix material) as an electron-transport or hole-blocking material (paragraph 0131).
With respect to claim 13, Mujica-Fernaud teaches the OLED of claim 11, and the organic layer further comprises the phosphorescent dopant below (page 32).

    PNG
    media_image5.png
    142
    143
    media_image5.png
    Greyscale

With respect to claims 14 and 15, Mujica-Fernaud teaches the OLED of claim 11, and the organic compound is suitable for use as a matrix material as an electron-transport or hole-blocking material (paragraph 0131).
It would be obvious to a person having ordinary skill in the art prior to the filing date of the claimed invention to incorporate an electron-transporting material in an electron-transporting layer or a hole-blocking material in a hole-blocking layer, to arrive at the claimed invention.
With respect to claim 16, Mujica-Fernaud discloses a consumer product (a light source in a cosmetic application, paragraph 0173), which comprises an anode, a cathode, and an organic layer (paragraph 0015), and a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image1.png
    99
    301
    media_image1.png
    Greyscale


In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image2.png
    470
    338
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, R is an aryl group and Ar and R are aryl groups with the same number of ring atoms.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 17, Mujica-Fernaud teaches the consumer product of claim 16, and the cosmetic light source is for light therapy (paragraph 0173).
With respect to claim 18, Mujica-Fernaud teaches the compound of claim 1, and the compound is present in a formulation (paragraph 0128).
With respect to claim 19, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud also teaches that Q (which is analogous to instant C-R), is CR1 (paragraph 0017), and R1 may comprise a R2 substituent (paragraph 0020). Mujica-Fernaud also teaches Y (which is analogous to instant Y) is NR0, where R0 is substituted by R2 (paragraph 0019), and that two of R2 can link to form a ring or a ring system (paragraph 0021).
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2014/0027755 A1) as applied to claims 1-8, and 10-18 above, and further in view of Zeng et al. (US 2013/0026909 A1).
With respect to claim 9, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud also teaches that R1, which is analogous to instant R, may be selected as a substituted silicon atom (Si(R2)3, paragraph 0064, lines 1-2), where the substituent, R2, may be a heteroaromatic ring (paragraph 0068, lines 1-11).
However, Mujica-Fernaud does not teach or fairly suggest that the heteroaromatic substituent on the silicon atom should preferentially be selected as any of the groups of the instant claim.
Zeng teaches novel aryl silicon host materials for use in the emissive layer of an OLED (abstract). Zeng teaches that when two aromatic moieties are connected through an arylsilane spacer, the conjugation between the two groups is broken, resulting in high triplet energy for the entire molecule, and reducing quenching (paragraph 0060).
Zeng goes on to give several embodiments of the inventive concept which include a triphenylsilyl group in which a ring group that connects to the silicon is a dibenzothiophene (See compounds 1-2, 5-6, 8, and 10-11 on pages 9-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzothiophene functionalized triarylsilyl group as the silyl substituent on the compound of Mujica-Fernaud, as Zeng teaches this would break the conjugation between the two aromatic moieties, resulting in high triplet energy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/124,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of instant claim 1 fall within the limitations of claim 1 of ‘312.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786